ON MOTION
RADER, Circuit Judge.

ORDER

We treat the documents filed by Arlin E. Raney as a motion to voluntarily dismiss his appeal which was docketed by this court.
This appeal is one transferred by the United States Court of Appeals for the District of Columbia Circuit. In the documents, Raney states “I AM SORRY DO NOT DOCKED THIS WHAT EVER IT IS — I AM APPEALING TO THE SUPREME CT. OF USA.” On an informal brief form, Raney indicates that he does not wish to file a brief in this court.
Accordingly,
IT IS ORDERED THAT:
(1) Raney’s motion is granted and this appeal is dismissed.
(2) Each side shall bear its own costs.